Case 3:20-cv-08267-FLW-TJB Document 51 Filed 03/17/21 Page 1 of 3 PageID: 553




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY



 CHRISTINE CONFORTI, ARATI KREIBICH,
 MICO LUCIDE, JOSEPH MARCHICA,
 KEVIN MCMILLAN, ZINOVIA SPEZAKIS,                       Case No. 3:20-CV-08267-FLW-TJB
 and NEW JERSEY WORKING FAMILIES
 ALLIANCE, INC.,
                                                                     Civil Action
                Plaintiffs,

 v.                                                            CONSENT ORDER

 CHRISTINE GIORDANO HANLON, in her
 official capacity as Monmouth County Clerk,
 SCOTT M. COLABELLA, in his official
 capacity as Ocean County Clerk, PAULA
 SOLLAMI COVELLO, in her official capacity
 as Mercer County Clerk, JOHN S. HOGAN, in
 his official capacity as Bergen County Clerk,
 EDWARD P. MCGETTIGAN, in his official
 capacity as Atlantic County Clerk, and E.
 JUNIOR MALDONADO, in his official
 capacity as Hudson County Clerk,

                Defendants.



       This matter having come before the Court pursuant to the directive of Chief Judge Freda

L. Wolfson at a status conference call on February 8, 2021 for the parties to confer and agree upon

a schedule for the filing of motions to dismiss the First Amended Complaint and briefing of same,

and all counsel having consented to the terms of this Order and for good cause shown,

                      17th day of _______________
       IT IS on this _____          March         2021, ORDERED as follows:

       1.      Defendants shall file their Motions to Dismiss the Amended Complaint on or before

March 29, 2021.
Case 3:20-cv-08267-FLW-TJB Document 51
                                    49 Filed 03/17/21
                                             03/10/21 Page 2 of 3 PageID: 554
                                                                          549




        2.    Plaintiffs’ opposition to the Motions to Dismiss shall be filed on or before May 3,

2021.

        3.    Defendants shall file reply briefs, if any, on or before May 17, 2021.



                                      /s/ Freda L. Wolfson
                                     __________________________________________
                                     HON. FREDA L. WOLFSON, C.J.

The undersigned hereby consent to the form and entry of this order:

BROMBERG LAW LLC                                    GENOVA BURNS LLC
Attorneys for Plaintiffs                            Attorneys for Defendant
                                                    Paula Sollami Covello

By:     /s/ Brett M. Pugach                         By:    /s/ Jennifer Borek
        BRETT M. PUGACH                                    JENNIFER BOREK
        43 West 43rd Street, Suite 32                      494 Broad Street
        New York, NY 10036-7424                            Newark, New Jersey 07102
        973-600-9148                                       973-533-0777
        bpugach@bromberglawllc.com                         jborek@genovaburns.com

Dated: March 9, 2021                                Dated March 9, 2021


BERRY SAHRADNIK KOTZAS & BENSON                     REARDON ANDERSON LLC
Attorneys for Defendant                             Attorneys for Defendant
Scott M. Colabella                                  Christine Giordano Hanlon

By:     /s/ Mathew B. Thompson                      By:    Erik Anderson
        MATHEW B. THOMPSON                                 ERIK ANDERSON
        212 Hooper Avenue                                  55 Gilbert Street North
        P.O. Box 757                                       Suite 2204
        Toms River, New Jersey 08754                       Tinton Falls, New Jersey 07701
        732-349-4800                                       732-758-8070
        mthompson@bskb-law.com                             eanderson@reardonanderson.com

Dated: March 9, 2021                                Dated March 9, 2021
Case 3:20-cv-08267-FLW-TJB Document 51
                                    49 Filed 03/17/21
                                             03/10/21 Page 3 of 3 PageID: 555
                                                                          550
